Exhibit 10.1

PARSLEY ENERGY, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I Preamble and Purpose

     1  

1.01

  Preamble and Purpose      1  

Article II Definitions and Construction

     1  

2.01

  Definitions      1  

Article III Eligibility and Participation

     6  

3.01

  Requirements for Participation      6  

3.02

  Election to Participate; Benefits of Participation      6  

3.03

  Cessation of Participation      6  

Article IV Election Procedures

     6  

4.01

  Deferral Election      6  

4.02

  Base Salary Deferrals      7  

4.03

  Bonus Compensation Deferrals      7  

4.04

  Director Fee Deferrals      7  

4.05

  Restricted Stock Unit Deferrals      7  

4.06

  Re-Deferrals and Changing the Form of Payment      8   Article V Company
Contributions    9  

5.01

  Matching Contributions      9  

5.02

  Discretionary Contributions      9  

Article VI Accounts and Investment Options

     9  

6.01

  Establishment of Accounts      9  

6.02

  Cash Accounts      9  

6.03

  Equity Accounts, Dividend Equivalents and Other Distributions      9  

6.04

  Nature of Accounts      11  

6.05

  Statements      11  

Article VII Vesting

     11  

7.01

  Vesting of Elective Cash Deferrals and Elective Equity Deferrals      11  

7.02

  Vesting of Matching Contributions and Discretionary Contributions      11  

Article VIII Payment of Participant Accounts

     11  

8.01

  In General      11  

8.02

  Timing of Valuation      12  

8.03

  Timing of Payments      12  

8.04

  Timing of Payments to Specified Employees      12  

8.05

  Form of Payment      12  

8.06

  Medium of Payment      12  

Article IX Payments Due to Unforeseeable Emergency

     13  

9.01

  Request for Payment      13  

9.02

  No Payment if Other Relief Available      13  

 

i



--------------------------------------------------------------------------------

9.03

  Limitation on Payment Amount      13  

9.04

  Timing of Payment      13  

9.05

  Cessation of Deferrals      13  

Article X Acceleration Events

     13  

10.01

  Permissible Acceleration Events      13  

Article XI Payments to Beneficiaries

     15  

11.01

  Payments to Beneficiaries      15  

Article XII Administration and Authority

     15  

12.01

  Administration by Committee      15  

12.02

  Non-Uniform Treatment      16  

12.03

  Committee Decisions Final      16  

12.04

  Indemnification      17  

Article XIII Amendment and Termination

     17  

13.01

  Continuation      17  

13.02

  Amendment of the Plan      17  

13.03

  Termination of Eligibility or the Plan      17  

Article XIV Claims For Benefits

     17  

14.01

  Filing a Claim      17  

14.02

  Claim Decision      17  

14.03

  Notice of Denial      18  

14.04

  Appeal Procedures      18  

14.05

  Notice of Decision on Appeal      18  

14.06

  Claims Procedures Mandatory      19  

Article XV Miscellaneous

     19  

15.01

  Limitation on Rights Conferred under the Plan      19  

15.02

  Tax Withholding      19  

15.03

  Governing Law      19  

15.04

  Section 409A of the Code      19  

15.05

  General Assets/Trust      19  

15.06

  No Warranties      19  

15.07

  Beneficiary Designation      20  

15.08

  No Assignment      20  

15.09

  Expenses      20  

15.10

  Severability      20  

15.11

  ERISA Status      20  

15.12

  Construction      20  

 

ii



--------------------------------------------------------------------------------

ARTICLE I

PREAMBLE AND PURPOSE

 

1.01

Preamble and Purpose. Parsley Energy, Inc., a Delaware corporation (the
“Company”) has established this Parsley Energy, Inc. Nonqualified Deferred
Compensation Plan (the “Plan”) to permit the Company and its Subsidiaries to
attract and retain a select group of management or highly compensated employees
(within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA) and
Directors of the Company and its Subsidiaries by allowing them to defer certain
compensation to provide for their retirement.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

 

2.01

Definitions. As used in the Plan, the following terms have the following
meanings:

 

  (a)

“Accounts” means one or more separate bookkeeping accounts maintained by the
Company or its agent on behalf of a Participant to reflect the Participant’s
interests under the Plan and includes any Cash Account or Equity Account.

 

  (b)

“Affiliate” means with respect to any person, any other person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person, whether through
ownership of voting securities, by contract or otherwise.

 

  (c)

“Applicable Agreement” has the meaning set forth in Section 4.05(b).

 

  (d)

“Award Agreement” means, with respect to Restricted Stock Units granted pursuant
to the LTIP, the award agreement (including any associated notice of grant) or
other document evidencing the grant of such award.

 

  (e)

“Base Salary” means an Employee’s annual base salary paid by the Company or one
of its Subsidiaries to or for the benefit of such Employee for services
rendered.

 

  (f)

“Beneficiary” means any person or entity, designated in accordance with
Section 15.07, entitled to receive benefits which are payable upon or after a
Participant’s death pursuant to the terms of the Plan.

 

  (g)

“Board” means the Board of Directors of the Company.

 

  (h)

“Bonus Compensation” means any cash bonus or cash incentive compensation earned
by an Employee for services rendered to the Company or one of its Subsidiaries
under a plan, program, or arrangement sponsored or maintained by the Company or
one of its Subsidiaries.

 

1



--------------------------------------------------------------------------------

  (i)

“Cash Account” means any or all of the following: (i) an Elective Cash Deferral
Account; (ii) a Matching Contribution Account; and (iii) a Discretionary
Contribution Account.

 

  (j)

“Change in Control” has the meaning assigned to such term in the LTIP; provided,
however, that, for purposes of the Plan, a “Change in Control” shall not be
deemed to have occurred unless such event also constitutes a “change in the
ownership of a corporation,” “change in the effective control of a corporation,”
or a “change in the ownership of a substantial portion of a corporation’s
assets” within the meaning of Section 409A of the Code as applied to the
Company.

 

  (k)

“Claimant” has the meaning set forth in Section 14.01.

 

  (l)

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the final or temporary regulations promulgated by the United States Department
of the Treasury thereunder.

 

  (m)

“Committee” means the Compensation Committee of the Board, unless the Board
designates a different committee of two or more Directors to serve as the
Committee.

 

  (n)

“Company” has the meaning set forth in Section 1.01.

 

  (o)

“Deferral Election” means an election by an Eligible Person to defer Base
Salary, Director Fees, Bonus Compensation, and/or Restricted Stock Units.

 

  (p)

“Determination Date” means the last Valuation Date preceding the payment date.

 

  (q)

“Director” means a member of the Board who is not an Employee.

 

  (r)

“Director Fees” means the annual cash retainer and all meeting fees payable in
cash to a Director for service as a member of the Board, including retainers and
meeting fees paid for service as the lead Director, a committee member
(including a special committee), or committee chairman.

 

  (s)

“Disabled or Disability” means that a Participant is: (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company or its Subsidiaries.

 

  (t)

“Discretionary Contribution” means the amount the Company contributes to the
Plan on behalf of a Participant, pursuant to Section 5.02.

 

2



--------------------------------------------------------------------------------

  (u)

“Discretionary Contribution Account” means a separate Cash Account maintained
for each Participant to record the Discretionary Contributions made to the Plan
pursuant to Section 5.02, plus all earnings and losses allocable thereto.

 

  (v)

“Distribution Date” means a date specified by a Participant in his or her
Election Form for the payment (or the commencement of payment, in the case of
installments) of all or a portion of such Participant’s Account.

 

  (w)

“Dividend Equivalent” has the meaning assigned to such term in the LTIP.

 

  (x)

“Effective Date” means December 21, 2018.

 

  (y)

“Election Form” means the written form or forms provided by the Plan
Administrator pursuant to which a Participant makes Deferral Elections under the
Plan. The Election Form includes the amount or percentage of Base Salary, Bonus
Compensation, Director Fees, and/or Restricted Stock Units as applicable, to be
deferred (subject to any minimum or maximum amounts established by the
Committee); the Distribution Date(s); the form of payment (lump sum or
installments); and the selected Investment Options, if applicable.

 

  (z)

“Election Period” means the period established by the Plan Administrator with
respect to each Plan Year during which an Eligible Person may make Deferral
Elections for a subsequent Plan Year, subject to the following requirements:

 

  (i)

Except as provided in (ii) and (iii) below, the Election Period shall end no
later than the last day of the Plan Year immediately preceding the Plan Year in
which the services will be performed with respect to the compensation to be
deferred;

 

  (ii)

If any Bonus Compensation constitutes “performance-based compensation” within
the meaning of Section 409A of the Code, then the Election Period for such
amounts shall end no later than the date that is six months before the end of
the applicable performance period (and in no event later than the date on which
the amount of the Bonus Compensation becomes “readily ascertainable” within the
meaning of Section 409A of the Code); and

 

  (iii)

In the case of an Eligible Person who is newly employed or elected or appointed
to the Board during the Plan Year, the Election Period shall end no later than
30 days after such Eligible Person first becomes an Employee or a Director and
shall apply only with respect to compensation earned after the date the Deferral
Election made during such 30-day period is received by the Plan Administrator.

 

  (aa)

“Elective Cash Deferrals” means (i) Base Salary, Bonus Compensation, and
Director Fee deferrals, (ii) any Dividend Equivalents representing the right to
receive cash dividends or other cash distributions made to shareholders of the
Company attributable to Restricted Stock Units subject to a Deferral Election

 

3



--------------------------------------------------------------------------------

  hereunder, and (iii) any cash dividends or other cash distributions deemed to
have been received with respect to notionally invested Shares in a Participant’s
Equity Account.

 

  (bb)

“Elective Equity Deferrals” means (i) Restricted Stock Unit deferrals, (ii) any
Dividend Equivalents representing the right to receive Shares in connection with
a Share dividend or other Share distribution made to shareholders of the Company
attributable to Restricted Stock Units subject to a Deferral Election hereunder,
and (iii) any Share dividends or other Share distributions deemed to have been
received with respect to notionally invested Shares in a Participant’s Equity
Account.

 

  (cc)

“Elective Cash Deferral Account” means a separate Account maintained for each
Participant to record the Elective Cash Deferrals made to the Plan pursuant to
Article IV and all earnings and losses allocable thereto.

 

  (dd)

“Eligible Person” means (i) a Director; or (ii) an Employee who is (A) selected
by the Committee to participate in the Plan or (B) is serving in the position of
Vice President of the Company or a more senior position. The Committee shall
have the sole discretion to determine whether an Employee is an Eligible Person.
Eligible Persons (other than Directors) shall be limited to a select group of
management or highly compensated employees within the meaning of Sections 201,
301 and 404 of ERISA. As provided in Section 13.03, the Committee may at any
time, in its sole and absolute discretion, limit the classification of Employees
who are eligible to participate in the Plan for a Plan Year and/or may modify or
terminate an Eligible Person’s participation in the Plan without the need for an
amendment to the Plan.

 

  (ee)

“Employee” means an employee of the Company or one of its Subsidiaries.

 

  (ff)

“Entry Date” means, with respect to an Eligible Person, the first day of the pay
period commencing on or following the effective date of such Eligible Person’s
participation in the Plan.

 

  (gg)

“Equity Account” means a separate Account maintained for each Participant to
record the Elective Equity Deferrals made to the Plan pursuant to Article IV and
all earnings and losses allocable thereto.

 

  (hh)

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

  (ii)

“Fair Market Value” has the meaning assigned to such term in the LTIP.

 

  (jj)

“FICA Amount” has the meaning set forth in Section 10.01(c).

 

  (kk)

“Investment Option” means an investment fund, index or vehicle selected by the
Committee and made available to Participants for the deemed investment of their
Cash Accounts.

 

4



--------------------------------------------------------------------------------

  (ll)

“LTIP” means the Parsley Energy, Inc. 2014 Long Term Incentive Plan.

 

  (mm)

“Matching Contribution” means any amount the Company contributes to the Plan on
behalf of any Participant pursuant to Section 5.01.

 

  (nn)

“Matching Contribution Account” means a separate Cash Account maintained for
each Participant to record the Matching Contributions made to the Plan, plus all
earnings and losses allocable thereto.

 

  (oo)

“Participant” means an Eligible Person who elects to participate in the Plan by
filing an Election Form in accordance with Section 4.01 and any former Eligible
Person who continues to be entitled to a benefit under the Plan.

 

  (pp)

“Payment Event” has the meaning set forth in Section 8.01.

 

  (qq)

“Plan” has the meaning set forth in Section 1.01.

 

  (rr)

“Plan Administrator” means the individual(s) or committee(s) appointed by the
Committee to administer the Plan as set forth herein.

 

  (ss)

“Plan Year” means the calendar year.

 

  (tt)

“Re-Deferral Election” has the meaning set forth in Section 4.06.

 

  (uu)

“Restricted Stock Unit” has the meaning assigned to such term in the LTIP.

 

  (vv)

“Scheduled Payment Date” means March 1 and September 1 of each Plan year or the
next business day following either such date if either such date is not a
business day.

 

  (ww)

“Separation from Service” has the meaning set forth in Section 409A(a)(2)(A)(i)
of the Code and Treas. Reg. Section 1.409A-1(h).

 

  (xx)

“Share” means one share of the Company’s Class A Common Stock, par value $0.01
per share, and such other securities as may be substituted (or resubstituted)
therefore in accordance with the terms of the LTIP.

 

  (yy)

“Specified Employee” has the meaning set forth in Section 409A(a)(2)(B)(i) of
the Code and Treas. Reg. Section 1.409A-1(i).

 

  (zz)

“Specified Employee Payment Date” has the meaning set forth in Section 8.05.

 

  (aaa)

“State, Local and Foreign Tax Amount” has the meaning set forth in
Section 10.01(f).

 

  (bbb)

“Subsidiary” means with respect to the Company, any corporation or other entity
of which a majority of the voting power of the voting equity securities or
equity interest is owned, directly or indirectly, by the Company.

 

5



--------------------------------------------------------------------------------

  (ccc)

“Unforeseeable Emergency” means a severe financial hardship of the Participant
resulting from (i) an illness or accident of the Participant, the Participant’s
spouse, or the Participant’s dependent; (ii) a loss of the Participant’s
property due to casualty; or (iii) such other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, all as determined in the sole discretion of the Committee.

 

  (ddd)

“Valuation Date” means each business day of the Plan Year.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

3.01

Requirements for Participation. Before the beginning of each Plan Year, the
Committee shall select those Employees who shall be Eligible Persons for such
Plan Year. Any Eligible Person may participate in the Plan commencing as of the
Entry Date occurring on or after the date on which he or she becomes an Eligible
Person.

 

3.02

Election to Participate; Benefits of Participation. An Eligible Person may
become a Participant in the Plan by making a Deferral Election in accordance
with Article IV. An Eligible Person who elects to participate in the Plan by
making a Deferral Election is eligible to receive Matching Contributions and
Discretionary Contributions in accordance with Article IV.

 

3.03

Cessation of Participation. If a Participant ceases to be an Eligible Person for
a Plan Year, then the Participant’s Deferral Elections shall no longer be
effective, and the Participant shall not receive any further Matching
Contributions or Discretionary Contributions. However, such Participant’s
Account(s) shall continue to be credited with earnings and losses until the
applicable Determination Date.

ARTICLE IV

ELECTION PROCEDURES

 

4.01

Deferral Election. An Eligible Person may elect to defer Base Salary, Bonus
Compensation, Director Fees, or Restricted Stock Units by completing an Election
Form and filing it with the Committee during the Election Period. A Participant
shall make a new Deferral Election with respect to each Plan Year. Each Election
Form shall become irrevocable as of the last day of the Election Period. The
Election Form must specify:

 

  (a)

The amount or percentage of Base Salary, Bonus Compensation, Director Fees, or
Restricted Stock Units to be deferred, as applicable, (subject to any minimum
and maximum amounts established by the Committee);

 

  (b)

The Distribution Date for the Participant’s Account(s) (subject to the
provisions of the Plan);

 

  (c)

The form of payment for the Participant’s Account(s) (lump sum or annual
installments); and

 

6



--------------------------------------------------------------------------------

  (d)

The percentage or amount of the Participant’s Cash Account(s) to be allocated to
each Investment Option available under the Plan.

 

4.02

Base Salary Deferrals. In accordance with the procedures established from time
to time by the Plan Administrator, a Participant (or an Eligible Person who has
not yet become a Participant) may elect to defer receipt of a designated amount
or whole percentage up to a maximum of 80% of such Participant’s Base Salary
earned for any Plan Year (which shall include any portion thereof that may be
payable in a subsequent Plan Year) by making a Deferral Election in accordance
with this Article IV. Base Salary deferrals shall be credited to a Participant’s
Elective Cash Deferral Account as of the date the Base Salary otherwise would
have been paid.

 

4.03

Bonus Compensation Deferrals. In accordance with the procedures established from
time to time by the Plan Administrator, a Participant (or an Eligible Person who
has not yet become a Participant) may elect to defer receipt of all or any
designated amount or whole percentage of such Participant’s Bonus Compensation
earned for any Plan Year (which shall include any portion thereof that may be
payable in a subsequent Plan Year) by making a Deferral Election in accordance
with this Article IV. Deferrals of Bonus Compensation shall be credited to the
Participant’s Elective Cash Deferral Account as of the date the deferred Bonus
Compensation otherwise would have been paid.

 

4.04

Director Fee Deferrals. In accordance with the procedures established from time
to time by the Plan Administrator, a Participant (or an Eligible Person who has
not yet become a Participant) may elect to defer receipt of all or any
designated amount or whole percentage of such Participant’s Director Fees earned
for a Plan Year (which shall include any portion thereof that may be payable in
a subsequent Plan Year) by making a Deferral Election in accordance with this
Article IV. Deferrals of Director Fees shall be credited to the Participant’s
Elective Cash Deferral Account as of the date the deferred Director Fees
otherwise would have been paid.

 

4.05

Restricted Stock Unit Deferrals.

 

  (a)

In accordance with the procedures established from time to time by the Plan
Administrator, a Participant (or an Eligible Person who has not yet become a
Participant) may elect to defer receipt of all or any designated number or whole
percentage (rounded down to the nearest whole Share) of the Shares that would
otherwise be issuable upon settlement of a Restricted Stock Unit granted to such
Participant during a Plan Year by making a Deferral Election in accordance with
this Article IV. Deferrals of a Restricted Stock Unit shall be credited to the
Participant’s Equity Account as of the vesting date applicable to such
Restricted Stock Unit, as set forth in the applicable Award Agreement. Any
Dividend Equivalents representing the right to receive cash dividends or other
cash distributions made to shareholders of the Company attributable to such
Restricted Stock Units and any cash dividends or other cash distributions
attributable to the notional Shares credited to the Participant’s Equity Account
upon the vesting of such Restricted Stock Units shall be credited to the
applicable Participant’s Elective Cash Deferral Account pursuant to
Sections 6.03(b) and 6.03(c), as

 

7



--------------------------------------------------------------------------------

  applicable. Any Dividend Equivalents representing the right to receive Shares
in connection with a Share dividend or other Share distributions made to
shareholders of the Company attributable to such Restricted Stock Units and any
Share dividends or other Share distributions attributable to the notional Shares
credited to the Participant’s Equity Account upon the vesting of such Restricted
Stock Units shall be credited to the applicable Participant’s Equity Account
pursuant to Sections 6.03(b) and 6.03(c), as applicable.

 

  (b)

Restricted Stock Units subject to a Deferral Election hereunder, including any
Dividend Equivalents attributable to such Restricted Stock Units, shall be
subject to the same terms and conditions regarding vesting and forfeiture to
which the Participant would have been subject had the Participant not elected to
defer receipt of such Restricted Stock Units pursuant to Section 4.05(a),
including any vesting or forfeiture provisions included in an employment
agreement between the Participant and the Company or any of its Subsidiaries,
the LTIP, the applicable Award Agreement or any other written agreement between
such Participant and the Company or any of its Subsidiaries (the “Applicable
Agreements”). The portions of such Applicable Agreements that relate to the
vesting and forfeiture of Restricted Stock Units subject to a Deferral Election
hereunder are incorporated herein by reference.

 

  (c)

Notwithstanding anything to the contrary in an Applicable Agreement, Restricted
Stock Units subject to a Deferral Election hereunder, including any Dividend
Equivalents attributable to such Restricted Stock Units, shall be subject to the
payment provisions set forth in the Plan, including all provisions of the Plan
relating to timing, form and medium of payment.

 

4.06

Re-Deferrals and Changing the Form of Payment. The Participant may make an
election to re-defer all or a portion of the amounts in his or her Account(s)
until a later Distribution Date or to change the form of a payment (a
“Re-Deferral Election”); provided that the following requirements are met:

 

  (a)

The Re-Deferral Election is made at least 12 months before the original
Distribution Date;

 

  (b)

The Distribution Date for the re-deferred amounts is at least five years later
than the original Distribution Date; and

 

  (c)

The Re-Deferral Election will not take effect for at least 12 months after the
Re-Deferral Election is made.

 

  (d)

For purposes of this Section 4.06, all payments, including installment payments,
shall be treated as separate payments under Section 409A of the Code.

 

8



--------------------------------------------------------------------------------

ARTICLE V

COMPANY CONTRIBUTIONS

 

5.01

Matching Contributions. Each Plan Year the Company may, but need not, make a
Matching Contribution to the Plan on behalf of any Participant. The Matching
Contribution may be expressed as a percentage of the Participant’s Director Fee
deferral, Base Salary deferral or Bonus Compensation deferral, as determined by
the Company in its sole discretion. Any Matching Contribution shall be credited
to the Participant’s Matching Contribution Account as soon as practicable
following the last day of the Plan Year to which the Matching Contribution
relates and in no event later than March 15 of the Plan Year immediately
following the Plan Year to which such Matching Contribution relates. The Company
is under no obligation to make a Matching Contribution for any Plan Year.
Matching Contributions need not be uniform among Participants.

 

5.02

Discretionary Contributions. Each Plan Year the Company may, but need not, make
a Discretionary Contribution to the Plan on behalf of a Participant in such
amount as the Company shall determine in its sole discretion. Any Discretionary
Contribution shall be credited to the Participant’s Discretionary Contribution
Account as soon as practicable following the last day of the Plan Year to which
the Discretionary Contribution relates and no later than March 15 of the Plan
Year immediately following the Plan Year to which such Matching Contribution
relates. The Company is under no obligation to make a Discretionary Contribution
for any Plan Year. Discretionary Contributions need not be uniform among
Participants.

ARTICLE VI

ACCOUNTS AND INVESTMENT OPTIONS

 

6.01

Establishment of Accounts. The Company shall establish and maintain an Account
for each Participant. The Company may establish more than one Account on behalf
of any Participant as deemed necessary by the Committee for administrative
purposes.

 

6.02

Cash Accounts.

 

  (a)

Investment Options. The Committee shall select the Investment Options to be made
available to Participants for the deemed investment of their Cash Accounts under
the Plan. The Committee may change, discontinue, or add to the Investment
Options made available under the Plan at any time in its sole discretion. A
Participant must select the Investment Options for his or her Cash Account in
the Participant’s Election Form and may make changes to his or her selections in
accordance with procedures established by the Committee.

 

  (b)

Investment Earnings. Each Cash Account shall be adjusted for earnings or losses
based on the performance of the Investment Options selected. Earnings and losses
shall be computed on each Valuation Date. The amount paid to a Participant on
the payment date shall be determined as of the applicable Determination Date.

 

6.03

Equity Accounts, Dividend Equivalents and Other Distributions.

 

9



--------------------------------------------------------------------------------

  (a)

Restricted Stock Units. On the date that a Restricted Stock Unit award subject
to a Deferral Election hereunder vests in accordance with the terms and
conditions of the Applicable Agreements, a number of notional Shares equal to
the number of Shares that would otherwise have been issuable in settlement of
such Restricted Stock Unit award shall be credited to a Participant’s Equity
Account and shall become Elective Equity Deferrals. All Elective Equity
Deferrals shall be notionally invested in Shares from the vesting date
applicable to the Restricted Stock Units subject to a Deferral Election through
the applicable Distribution Date.

 

  (b)

Dividend Equivalents Accrued Prior to Deferral Date. If a Participant has
elected to defer Restricted Stock Units pursuant to Article IV and any Dividend
Equivalents representing the right to receive cash dividends or other cash
distributions made to shareholders of the Company accrue with respect to such
Restricted Stock Units prior to the vesting date applicable to such Restricted
Stock Units, then such Dividend Equivalents shall be credited to the
Participant’s Elective Cash Deferral Account as of the date the such Dividend
Equivalents vest in accordance with the terms of the applicable Award Agreement.
Any amounts credited to a Participant’s Elective Cash Deferral Account pursuant
to the preceding sentence shall initially be deemed invested in accordance with
the Participant’s election in effect at the time such amount is credited, and
thereafter shall be subject to change in accordance with the provisions of
Section 6.02. If a Participant has elected to defer Restricted Stock Units
pursuant to Article IV and any Dividend Equivalents representing the right to
receive Shares in connection with a Share dividend or other Share distributions
made to shareholders of the Company accrue with respect to such Restricted Stock
Units prior to the vesting date applicable to such Restricted Stock Units, then
such Dividend Equivalents shall be credited to the Participant’s Equity Account
as of the date the such Dividend Equivalents vest in accordance with the terms
of the applicable Award Agreement.

 

  (c)

Dividends Accrued After Deferral Date. If any cash dividends or cash
distributions are declared with respect to an outstanding Share, then each
notional Share credited to a Participant’s Equity Account shall be deemed to
have received a cash dividend or cash distribution in the same amount, and such
amount shall be credited to the Participant’s Elective Cash Deferral Account as
of the date the corresponding cash dividends or other cash distributions are
paid to the holders of Shares. Any amounts credited to a Participant’s Elective
Cash Deferral Account pursuant to the preceding sentence shall initially be
deemed invested in accordance with the Participant’s election in effect at the
time such amount is credited, and thereafter shall be subject to change in
accordance with the provisions of Section 6.02. If a Share dividend or Share
distribution is declared with respect to an outstanding Share, then each
notional Share credited to a Participant’s Equity Account shall be deemed to
have received a number of notional Shares equal to the number of Shares
delivered to the holder of one outstanding Share as a result of such Share
dividend or Share distribution, and such notional Shares shall be credited to
the Participant’s Elective Cash Deferral

 

10



--------------------------------------------------------------------------------

  Account as of the date that the corresponding Share dividends or other Share
distributions are delivered to the shareholders of the Company.

 

  (d)

Notional Shares Subject to Adjustment. Notional Shares credited to a
Participant’s Equity Account shall be subject to adjustment by the Committee in
the same manner and under the same circumstances as would apply to outstanding
Restricted Stock Units under the LTIP; provided, however, that to the extent any
such adjustment relates to a present or future cash payment to the holder of an
outstanding Restricted Stock Unit under the LTIP, such cash amount shall be
credited to the Participant’s Elective Cash Deferral Account as of the date
determined by the Committee.

 

6.04

Nature of Accounts. Accounts are not actually invested in the Investment Options
available under the Plan or in the Shares, as applicable, and Participants do
not have any real or beneficial ownership in any Investment Option or Shares. A
Participant’s Account is solely a device for the measurement and determination
of the amounts to be paid to the Participant pursuant to the Plan and shall not
constitute or be treated as a trust fund of any kind.

 

6.05

Statements. Each Participant shall be provided with statements setting out the
amounts in his or her Account(s) which shall be delivered at such intervals
determined by the Committee.

ARTICLE VII

VESTING

 

7.01

Vesting of Elective Cash Deferrals and Elective Equity Deferrals. Participants
shall be fully vested at all times in their Elective Cash Deferrals and Elective
Equity Deferrals and any earnings thereon.

 

7.02

Vesting of Matching Contributions and Discretionary Contributions. Participants
shall be fully vested at all times in their Matching Contributions and
Discretionary Contributions and any earnings thereon; provided, however, that
the Committee may, in its discretion, establish a different vesting schedule
that will apply to Matching Contributions and Discretionary Contributions made
to the Plan on behalf of any Participant for any Plan Year. Notwithstanding any
other provision of the Plan, unless otherwise determined by the Committee, a
Participant’s unvested Cash Account balance, if any, will be forfeited on the
occurrence of a Payment Event and shall not be eligible for distribution under
Article IX, X, or XI.

ARTICLE VIII

PAYMENT OF PARTICIPANT ACCOUNTS

 

8.01

In General. Except as otherwise provided in Article, IX, X or XI, payment of a
Participant’s Account(s) shall be made (or commence, in the case of
installments) on the earliest to occur of the following events (each a
“Payment Event”):

 

11



--------------------------------------------------------------------------------

  (a)

The Distribution Date specified in the Participant’s Deferral Election; provided
that the Participant must select from among the available Distribution Date(s)
designated by the Committee and set forth in the Election Form;

 

  (b)

The Participant’s Separation from Service;

 

  (c)

The Participant’s death;

 

  (d)

The Participant’s Disability; and

 

  (e)

The occurrence of a Change in Control.

 

8.02

Timing of Valuation. The value of a Participant’s Cash Account and the number of
Shares deliverable pursuant to a Participant’s Equity Account on the payment
date shall be determined as of the applicable Determination Date.

 

8.03

Timing of Payments. Except as otherwise provided in this Article VIII, payments
shall be made or commence on the first Scheduled Payment Date following a
Payment Event.

 

8.04

Timing of Payments to Specified Employees. Notwithstanding anything in the Plan
to the contrary, if any payment that is provided to a Participant in connection
with the Participant’s Separation From Service constitutes “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and the
Participant is a Specified Employee as of the date of his or her Separation from
Service, then no distribution of such Participant’s Account shall be made upon
the Participant’s Separation from Service until the first payroll date to occur
following the six-month anniversary of the date of the Participant’s Separation
from Service (or, if earlier, upon the date of the Participant’s death) (the
“Specified Employee Payment Date”). Any payments to which a Specified Employee
otherwise would have been entitled under the Plan during the period between the
Participant’s Separation from Service and the Specified Employee Payment date
shall be accumulated and paid in a lump sum payment on the Specified Employee
Payment Date.

 

8.05

Form of Payment. Each Participant shall specify in his or her Election Form the
form of payment (lump sum or installments) for amounts in his or her Account
that are covered by the election; provided that, if the Participant elects to
have amounts paid in installments, the Participant must select from among the
permissible installment schedules selected by the Committee and set forth in the
Election Form. In the absence of a valid election with respect to form of
payment, amounts will be paid in a single lump sum. For the avoidance of doubt,
the Committee may limit the form or forms of payment available under the Plan
without amending the Plan; provided, however, that such limitation may not alter
any valid Deferral Election made prior to such limitation.

 

8.06

Medium of Payment. Benefit payments that are attributable to Cash Accounts shall
be paid in the form of cash. Benefit payments that are attributable to the
Equity Account shall be paid in the form of Shares (subject to adjustment as
provided in Section 6.03(d)), and the number of Shares distributable to the
Participant shall equal the number of notional Shares credited to such account
on the Distribution Date (subject to adjustment

 

12



--------------------------------------------------------------------------------

  as provided in Section 6.03(d)). Any Shares delivered upon settlement of an
Equity Account shall be issued pursuant to the LTIP and subject to all of its
terms and conditions.

ARTICLE IX

PAYMENTS DUE TO UNFORESEEABLE EMERGENCY

 

9.01

Request for Payment. If a Participant suffers an Unforeseeable Emergency, he or
she may submit a written request to the Committee for payment of his or her
Account.

 

9.02

No Payment if Other Relief Available. The Committee will evaluate the
Participant’s request for payment due to an Unforeseeable Emergency taking into
account the Participant’s circumstances and the requirements of Section 409A of
the Code. In no event will payments be made pursuant to this Article IX to the
extent that the Participant’s hardship can be relieved: (a) through
reimbursement or compensation by insurance or otherwise; (b) by liquidation of
the Participant’s assets, to the extent that liquidation of the Participant’s
assets would not itself cause severe financial hardship; or (c) by the cessation
of deferrals under the Plan.

 

9.03

Limitation on Payment Amount. The amount of any payment made on account of an
Unforeseeable Emergency shall not exceed the amount reasonably necessary to
satisfy the Participant’s financial need, including amounts necessary to pay any
Federal, state or local income taxes or penalties reasonably anticipated to
result from the payment, as determined by the Committee.

 

9.04

Timing of Payment. Payments shall be made from a Participant’s Account as soon
as practicable and in any event within 30 days following the Committee’s
determination that an Unforeseeable Emergency has occurred and authorization of
payment from the Participant’s Account.

 

9.05

Cessation of Deferrals. If a Participant receives payment on account of an
Unforeseeable Emergency, the Participant may make no more Elective Cash
Deferrals for the remainder of the Plan Year.

ARTICLE X

ACCELERATION EVENTS

 

10.01

Permissible Acceleration Events. Notwithstanding anything in the Plan to the
contrary, the Committee, in its sole discretion, may accelerate payment of all
or a portion of a Participant’s Account upon the occurrence of any of the events
set forth in this Article X. The Committee’s determination of whether payment
may be accelerated pursuant to this Article X shall be made in accordance with
Treas. Reg. Section 1.409A-3(j)(4).

 

  (a)

Domestic Relations Orders. The Committee may accelerate payment of a
Participant’s Account to the extent necessary to comply with a domestic
relations order (as defined in Section 414(p)(1)(B) of the Code).

 

13



--------------------------------------------------------------------------------

  (b)

Limited Cashouts. The Committee may accelerate payment of a Participant’s
Account to the extent that (i) the aggregate amount in the Participant’s Account
does not exceed the applicable dollar amount under Section 402(g)(1)(B) of the
Code, (ii) the payment results in the termination of the Participant’s entire
interest in the Plan and any plans that are aggregated with the Plan pursuant to
Treas. Reg. Section 1.409A-1(c)(2), and (iii) the Committee’s decision to cash
out the Participant’s Account is evidenced in writing no later than the date of
payment.

 

  (c)

Payment of Employment Taxes. The Committee may accelerate payment of all or a
portion of a Participant’s Account (i) to pay the Federal Insurance
Contributions Act tax imposed under Sections 3010, 3121(a) and 3121(v)(2) of the
Code (the “FICA Amount”), or (ii) to pay the income tax at source on wages
imposed under Section 3401 of the Code or the corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of the
payment of the FICA Amount and the additional income tax at source on wages
attributable to the pyramiding Section 3401 wages and taxes; provided, however,
that the total payment under this Section 10.01(c) shall not exceed the FICA
Amount and the income tax withholding related to the FICA Amount.

 

  (d)

Payment upon Income Inclusion. The Committee may accelerate payment of all or a
portion of a Participant’s Account to the extent that the Plan fails to meet the
requirements of Section 409A of the Code; provided that, the amount accelerated
shall not exceed the amount required to be included in income as a result of the
failure to comply with Section 409A of the Code.

 

  (e)

Termination of the Plan. The Committee may accelerate payment of all or a
portion of a Participant’s Account upon termination of the Plan in accordance
with Treas. Reg. Section 1.409A-3(j)(4)(ix).

 

  (f)

Payment of State, Local or Foreign Taxes. The Committee may accelerate payment
of all or a portion of a Participant’s Account for:

 

  (i)

the payment of state, local or foreign tax obligations arising from
participation in the Plan that relate to an amount deferred under the Plan
before the amount is paid or made available to the Participant (the “State,
Local and Foreign Tax Amount”); provided, however, the accelerated payment
amount shall not exceed the taxes due as a result of participation in the Plan,
and/or

 

  (ii)

the payment of income tax at source on wages imposed under Section 3401 of the
Code as a result of such payment and the payment of the additional income tax at
source on wages imposed under Section 3401 of the Code attributable to the
additional Section 3401 wages and taxes; provided however, the accelerated
payment amount shall not exceed the aggregate of the State, Local and Foreign
Tax Amount and the income tax withholding related to such amount.

 

14



--------------------------------------------------------------------------------

  (g)

Certain Offsets. The Committee may accelerate payment of all or a portion of the
Participant’s Account to satisfy a debt of the Participant to the Company or a
Subsidiary incurred in the ordinary course of the service relationship between
the Company and the Participant; provided, however, the amount accelerated shall
not exceed $5,000 and the payment shall be made at the same time and in the same
amount as the debt otherwise would have been due and collected from the
Participant.

 

  (h)

Bona Fide Disputes as to Right to Payment. The Committee may accelerate payment
of all or a portion of a Participant’s Account where the payment is part of a
settlement between the Company or a Subsidiary and the Participant of an arm’s
length, bona fide dispute as to the Participant’s right to the deferred amount.

 

  (i)

Ethics or Conflicts of Interest. The Committee may accelerate payment of all or
a portion of a Participant’s Account to comply with bona fide foreign ethics or
conflicts of interest laws.

 

  (j)

Federal Debt Collection Laws. The Committee may accelerate payment of all of a
portion of a Participant’s Account to comply with federal debt collection laws.

ARTICLE XI

PAYMENTS TO BENEFICIARIES

 

11.01

Payments to Beneficiaries. Notwithstanding any other provision of the Plan, the
Committee may accelerate the payment of all or a portion of a Participant’s
Account in connection with the death, Disability or Unforeseeable Emergency of a
Beneficiary who has become entitled to payment of a Participant’s Account under
the Plan pursuant to Section 15.07 hereof. Payments made pursuant to this
Article XI shall be subject to the same terms and conditions as payments made to
Participants pursuant to Article VIII hereof.

ARTICLE XII

ADMINISTRATION AND AUTHORITY

 

12.01

Administration by Committee. The Plan shall be administered by the Committee
except to the extent the Board elects to administer the Plan, in which case
references herein to the “Committee” shall be deemed to include references to
the “Board.” Subject to the express provisions of the Plan, Rule 16b-3 and other
applicable laws, the Committee shall have the authority, in its sole and
absolute discretion, to:

 

  (a)

construe and interpret the Plan and apply its provisions;

 

  (b)

promulgate, amend and rescind rules and regulations relating to the
administration of the Plan;

 

  (c)

authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

 

15



--------------------------------------------------------------------------------

  (d)

determine minimum or maximum amounts that Participants may elect to defer under
the Plan;

 

  (e)

select the Investment Options that will be available for the deemed investment
of Accounts under the Plan and establish procedures for permitting Participants
to change their selected Investment Options;

 

  (f)

determine whether any Matching Contributions will be made to the Plan with
respect to any Plan Year and the amount of any such contributions;

 

  (g)

determine whether any Discretionary Contributions will be made to the Plan on
behalf of any Participants with respect to any Plan Year and the amount of any
such contributions;

 

  (h)

select, subject to the limitations set forth in the Plan, those Employees who
shall be Eligible Persons;

 

  (i)

evaluate whether a Participant who has requested payment from his or her Account
on account of an Unforeseeable Emergency has experienced an Unforeseeable
Emergency and the amount of any payment necessary to satisfy the Participant’s
emergency need;

 

  (j)

calculate deemed investment earnings and losses;

 

  (k)

interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument, Election Form or
agreement relating to the Plan;

 

  (l)

exercise discretion to make any and all other determinations which it determines
to be necessary or advisable for the administration of the Plan; and

 

  (m)

adjust the Notional Shares credited to a Participant’s Equity Account in the
same manner and under the same circumstances as would apply to outstanding
Restricted Stock Units under the LTIP.

 

12.02

Non-Uniform Treatment. The Committee’s determinations under the Plan need not be
uniform and any such determinations may be made selectively among Participants.
Without limiting the generality of the foregoing, the Committee shall be
entitled, among other things, to make non-uniform and selective determinations
with regard to: (a) the terms or conditions of any Elective Cash Deferral or
Equity Deferral; (b) the amount, terms or conditions of any Matching
Contribution or Discretionary Contribution; or (c) the availability of
Investment Options.

 

12.03

Committee Decisions Final. Subject to Article XIV, all decisions made by the
Committee pursuant to the provisions of the Plan shall be final and binding on
the Company and the Participants, unless such decisions are determined by a
court having jurisdiction to be arbitrary and capricious.

 

16



--------------------------------------------------------------------------------

12.04

Indemnification. No member of the Board, the Committee or any designee shall be
liable for any action, failure to act, determination or interpretation made in
good faith with respect to the Plan except for any liability arising from his or
her own willful malfeasance, gross negligence or reckless disregard of his or
her duties.

ARTICLE XIII

AMENDMENT AND TERMINATION

 

13.01

Continuation. The Company intends to continue the Plan indefinitely, but
nevertheless assumes no contractual obligation beyond the promise to pay the
benefits described in the Plan.

 

13.02

Amendment of the Plan. The Committee may, in its sole and absolute discretion
and without the consent of any Participant, amend, restate, supplement or
otherwise modify the Plan in any respect at any time; provided, however, that
without the consent of the applicable Participant(s), no such amendment,
restatement, supplement or other modification shall adversely impact such
Participant’s rights with respect to amounts credited to or accrued in such
Participant’s Account up to the date of such amendment, restatement, supplement
or other modification except to the extent required by applicable law.

 

13.03

Termination of Eligibility or the Plan. The Committee may, in its sole and
absolute discretion and without the consent of any Participant, (i) limit the
classification of Employees who are eligible to participate in the Plan for a
Plan Year and/or modify or terminate an Eligible Person’s participation in the
Plan, in each case without the need for an amendment to the Plan and
(ii) suspend or terminate the Plan in whole or in part at any time; provided,
however, that, without the consent of the applicable Participant(s), no such
limitation, suspension or termination will deprive a Participant or Claimant of
any amount credited to the applicable Participant’s Account(s) under the Plan up
to the date of such limitation, suspension or termination, except as required by
applicable law.

ARTICLE XIV

CLAIMS FOR BENEFITS

 

14.01

Filing a Claim. Any Participant or other person claiming an interest in the Plan
(the “Claimant”) may file a claim in writing with the Committee. The Committee
shall review the claim itself or appoint an individual or entity to review the
claim.

 

14.02

Claim Decision. The Claimant shall be notified within 90 days after the claim is
filed whether the claim is approved or denied, unless the Committee determines
that special circumstances beyond the control of the Plan require an extension
of time, in which case the Committee may have up to an additional 90 days to
process the claim. If the Committee determines that an extension of time for
processing is required, the Committee shall furnish written or electronic notice
of the extension to the Claimant before the end of the initial 90-day period.
Any notice of extension shall describe the special circumstances necessitating
the additional time and the date by which the Committee expects to render its
decision.

 

17



--------------------------------------------------------------------------------

14.03

Notice of Denial. If the Committee denies the claim, it must provide to the
Claimant, in writing or by electronic communication, a notice which includes:

 

  (a)

The specific reason(s) for the denial;

 

  (b)

Specific reference to the pertinent Plan provisions on which such denial is
based;

 

  (c)

A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary;

 

  (d)

A description of the Plan’s appeal procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following a denial of the claim on appeal;
and

 

  (e)

If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.

 

14.04

Appeal Procedures. A request for appeal of a denied claim must be made in
writing to the Committee within 60 days after receiving notice of denial. The
decision on appeal will be made within 60 days after the Committee’s receipt of
a request for appeal, unless special circumstances require an extension of time
for processing, in which case a decision will be rendered not later than 120
days after receipt of a request for appeal. A notice of such an extension must
be provided to the Claimant within the initial 60-day period and must explain
the special circumstances and provide an expected date of decision. The reviewer
shall afford the Claimant an opportunity to review and receive, without charge,
all relevant documents, information and records and to submit issues and
comments in writing to the Committee. The reviewer shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim regardless of whether the information was submitted or
considered in the initial benefit determination.

 

14.05

Notice of Decision on Appeal. If the Committee denies the appeal, it must
provide to the Claimant, in writing or by electronic communication, a notice
which includes:

 

  (a)

The specific reason(s) for the denial;

 

  (b)

Specific references to the pertinent Plan provisions on which such denial is
based;

 

  (c)

A statement that the Claimant may receive on request all relevant records at no
charge;

 

  (d)

A description of the Plan’s voluntary procedures and deadlines, if any;

 

  (e)

A statement of the Claimant’s right to sue under Section 502(a) of ERISA; and

 

18



--------------------------------------------------------------------------------

  (f)

If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.

 

14.06

Claims Procedures Mandatory. The internal claims procedures set forth in this
Article XIV are mandatory. If a Claimant fails to follow these claims
procedures, or to timely file a request for appeal in accordance with this
Article XIV, the denial of the Claim shall become final and binding on all
persons for all purposes.

ARTICLE XV

MISCELLANEOUS

 

15.01

Limitation on Rights Conferred under the Plan. None of the Plan, any instrument
executed pursuant thereto or any action taken hereunder shall be construed as
(a) giving any Eligible Person or Participant the right to continue as an
Eligible Person or Participant or in the employ or service of the Company or any
of its Subsidiaries, (b) interfering in any way with the right of the Company or
any of its Subsidiaries to terminate any Eligible Person’s or Participant’s
employment or service relationship at any time, or (c) giving an Eligible Person
or Participant any claim to be treated uniformly with other Eligible Persons or
Participants.

 

15.02

Tax Withholding. The Company and its Subsidiaries shall have the right to deduct
from any amounts otherwise payable or deliverable under the Plan any federal,
state, local, or other applicable taxes required to be withheld. Section 10(b)
of the LTIP shall apply with respect to the delivery of Shares attributable to a
Participant’s Equity Account.

 

15.03

Governing Law. The Plan shall be administered, construed and governed in all
respects by application of the laws of the State of Delaware, without giving
effect to any conflict of law provisions thereof, except to the extent Delaware
law is preempted by federal law.

 

15.04

Section 409A of the Code. The Company intends that the Plan comply with the
requirements of Section 409A of the Code and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with Section 409A of the Code and shall
have no liability to any Participant for any failure to comply with Section 409A
of the Code. Further, the Plan shall constitute an “account balance plan” as
defined in Treas. Reg. Section 31.3121(v)(2)-1(c)(1)(ii)(A). For purposes of
Section 409A of the Code, all amounts deferred under the Plan shall be
aggregated with amounts deferred under other account balance plans.

 

15.05

General Assets/Trust. All amounts provided under the Plan shall be paid from the
general assets of the Company and no separate fund shall be established to
secure payment. Notwithstanding the foregoing, the Company may, but need not,
establish a rabbi trust to assist it in funding any Plan obligations.

 

15.06

No Warranties. Neither the Company nor the Committee warrants or represents that
the value of any Participant’s Account(s) will increase. Each Participant
assumes the risk in connection with the deemed investment of his or her
Account(s).

 

19



--------------------------------------------------------------------------------

15.07

Beneficiary Designation. Each Participant under the Plan may from time to time
name any Beneficiary or Beneficiaries to receive the Participant’s interest in
the Plan in the event of the Participant’s death. Each designation will revoke
all prior designations by the same Participant, shall be in a form reasonably
prescribed by the Committee and shall be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. If a
Participant fails to designate a Beneficiary, then the Participant’s designated
Beneficiary shall be deemed to be the Participant’s estate.

 

15.08

No Assignment. Neither a Participant nor any other person shall have any right
to sell, assign, transfer, pledge, anticipate or otherwise encumber, transfer,
hypothecate or convey any amounts payable hereunder prior to the date that such
amounts are paid (except for the designation of beneficiaries pursuant to
Section 15.07).

 

15.09

Expenses. The costs of administering the Plan shall be paid by the Company.

 

15.10

Severability. If any provision of the Plan is held to be invalid, illegal or
unenforceable, whether in whole or in part, such provision shall be deemed
modified to the extent of such invalidity, illegality or unenforceability and
the remaining provisions shall not be affected.

 

15.11

ERISA Status. It is intended that the Plan will not constitute a “qualified
plan” subject to the limitations of Section 401(a) of the Code, nor will it
constitute a “funded plan,” for purposes of such requirements. It is also
intended that the Plan will be exempt from the participation and vesting
requirements of Part 2 of Title I of ERISA, the funding requirements of Part 3
of Title I of ERISA, and the fiduciary requirements of Part 4 of Title I of
ERISA by reason of the exclusions afforded plans that are unfunded and
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.

 

15.12

Construction. Whenever the context requires, the gender of all words used in the
Plan includes the masculine, feminine and neuter. The singular shall include the
plural and the plural shall include the singular whenever appropriate. Except as
explicitly provided otherwise, all references to Articles and Sections refer to
articles and sections of the Plan, all references to Exhibits are to Exhibits
attached to the Plan, each of which is made a part of the Plan for all purposes
and all references to “including” shall be construed as meaning “including
without limitation.” All references to dollars refer to United States dollars.
The words “hereof,” “hereto,” “hereby,” “herein,” “hereunder” and words of
similar import, when used in the Plan, shall refer to the Plan as a whole and
not to any particular section or article in which such words appear. The word
“or” shall not be exclusive. Unless the context requires otherwise, all
references to laws, regulations, contracts, agreements and instruments refer to
such laws, regulations, contracts, agreements and instruments as they may be
amended, restated, supplemented or otherwise modified from time to time, and
references to particular provisions of laws or regulations include a reference
to the corresponding provisions of any succeeding law or regulation. The Table
of Contents and the Article, Section and Exhibit titles and headings in the Plan
are inserted for convenience only and are not intended to be part of, or to
affect the meaning or interpretation of, the Plan.

 

20